ORDER
This court ordered a limited remand so the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the Sentencing Guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The district judge has now replied that she would have imposed a lower sentence rather than the 97-month sentence then mandated by the guidelines. The parties’ position statements in response to our invitation to comment on the district court’s Paladino response agree that resentencing is appropriate. Accordingly, pursuant to Paladino, we VACATE Brown’s sentence and REMAND to the district court for resentencing.